COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


RAMON ALFREDO RODRIGUEZ,                          §
                                                                     No. 08-13-00078-CV
                      Appellant                   §
                                                                        Appeal from the
V.                                                §
                                                                      65th District Court
CARMEN RODRIGUEZ,                                 §
                                                                   of El Paso County, Texas
                      Appellee.                   §
                                                                      (TC# 2007CM6957)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.